DETAILED ACTION
Applicant’s amendment filed June 16, 2021 is acknowledged.
Claims 1, 14, and 20 have been amended.
Claims 2, 4, 15, and 17 are cancelled.
Claims 1, 3, 5-14, 16, and 18-20 are currently pending.

Information Disclosure Statement
The information disclosure statements submitted on June 2, 2021 and August 16, 2021 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (hereinafter Pan) (U.S. Patent Application Publication # 2020/0059398 A1) in view of Koskela et al. (hereinafter Koskela) (U.S. Patent Application Publication # 2019/0387441 A1), and further in view of Da Silva (U.S. Patent Application Publication # 2020/0084089 A1).
Regarding claims 1, 14, and 20, Pan teaches and discloses a user equipment (WTRU, figures 1A-D; [0035]) and method, comprising: 
performing, by processing circuitry, beam quality measurement of one or more beams transmitted from a base station (BS) (base station, figures 1A-D; [0036]) at a ([0003]; teaches the WTRU monitors the quality of the beams in order to determine beam failure conditions; [0101]; [0119]); and
performing, by the processing circuitry, a beam recovery process that includes at least one of a contention-free beam recovery process or a contention-based beam recovery process ([0004]; teaches a contention based PRACH beam failure recovery process; [0122]; [0150]). 
However, Pan may not expressly disclose performing a beam recovery process that includes at least one of a contention-free beam recovery process, wherein in response to that a candidate beam having a quality above a threshold is available and dedicated physical random access channel (PRACH) preambles are configured for the UE, performing the contention-free beam recovery process with the dedicated PRACH preambles, and in response to that a candidate beam having a quality above a threshold is unavailable, performing the contention-based beam recovery process.
Nonetheless, in the same field of endeavor, Koskela teaches and suggests performing a beam recovery process that includes at least one of a contention-free beam recovery process, wherein in response to a candidate beam having a quality above a threshold is available and dedicated physical random access channel (PRACH) preambles are configured for the UE, performing the contention-free beam recovery process with the dedicated PRACH preambles ([0121]; [0128]; [0136]; [0144]; teaches initiating and performing contention-free random access procedure based on RSRP being above a threshold and configuring a contention-free PRACH resource/preamble), and in response to that a candidate beam having a quality above a threshold is unavailable, performing the contention-based beam recovery process. ([0124]; [0130]; [0138]; teaches initiating and performing contention based random access procedure based on beam being unavailable).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to initiating and performing contention-free random access procedure based RSRP above a threshold and configuring a contention-free PRACH resource/preamble and initiating and performing contention based random access procedure based on beam being unavailable taught by Koskela with the method for beam failure recovery and described WTRU as disclosed by Pan for the purpose of performing a random access procedure and providing resources for performing beam recovery.
However, Pan, as modified by Koskela, may not expressly disclose in response to no dedicated PRACH preambles are configured for the UE, performing the contention-based beam recovery process.
Nonetheless, in the same field of endeavor, Da Silva teaches and suggests in response to no dedicated PRACH preambles are configured for the UE, performing the contention-based beam recovery process ([0153]; “…random access channel (RACH) following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available…”; teaches performing a contention-free procedure when a dedicated RACH preamble is available or performing a contention-based procedure when a dedicated RACH preambles are not available).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing a contention-free procedure when a dedicated RACH preamble is available or performing a contention-based procedure when a dedicated RACH preambles are not available as taught by Da Silva with the method for beam failure recovery and described WTRU as disclosed by Pan, as modified by Koskela, for the purpose of improving and performing a beam recovery process.

Regarding claims 3 and 16, Pan, as modified by Koskela and Da Silva, further teaches and suggests wherein the performing the contention-free beam recovery process with the dedicated PRACH preambles comprises: transmitting a dedicated PRACH preamble that is dedicated to the UE and corresponds to the candidate beam having the quality above the threshold ([0109]; [0114]; [0119]; [0164]; teaches candidate beams having a quality above a threshold). 

Regarding claims 5 and 18, Pan, as modified by Koskela and Da Silva, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises: performing the contention-free and contention-based processes alternately, wherein one of the contention-free and contention-based processes are performed one or more 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises: performing the contention-free and contention-based processes alternately, wherein one of the contention-free and contention-based processes are performed one or more times before performing another one of the contention-free and contention-based processes one or more times ([0124]; [0130]; [0136]; [0138]; [0144]; teaches performing contention-free and contention-based recovery).

Regarding claims 6 and 19, Pan, as modified by Koskela and Da Silva, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the contention-free beam recovery process one or more times until a timer expires, performing the contention-free beam recovery process one or more times until a counter reaches a maximum counter value, performing the contention-free beam recovery process one or more times until a timer expires or a counter reaches a maximum counter value, performing the contention-based beam recovery process one or more times until a timer expires, performing the contention-based beam recovery process one or more times until a counter reaches a maximum counter value, or 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the contention-free beam recovery process one or more times until a timer expires, performing the contention-free beam recovery process one or more times until a counter reaches a maximum counter value, performing the contention-free beam recovery process one or more times until a timer expires or a counter reaches a maximum counter value, performing the contention-based beam recovery process one or more times until a timer expires, performing the contention-based beam recovery process one or more times until a counter reaches a maximum counter value, or performing the contention-based beam recovery process one or more times until a timer expires or a counter reaches a maximum counter value ([0142]; [0143]; [0144]; [0145]; teaches performing contention-free and contention-based recovery).

Regarding claim 7, Pan, as modified by Koskela and Da Silva, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a timer expires, performing the beam recovery process that includes at least one of the contention-free 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a timer expires, performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a counter reaches a maximum counter value, or performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a timer expires or a counter reaches a maximum counter value ([0142]; [0143]; [0144]; [0145]; teaches performing contention-free and contention-based recovery).

Regarding claim 8, Pan, as modified by Koskela and Da Silva, further teaches and suggests measuring qualities of a set of candidate beams configured for beam failure recovery (abstract; [0004]; [0119]; [0126]; teaches candidate beam for recovery). 

claim 9, Pan, as modified by Koskela and Da Silva, discloses the claimed invention, but may not expressly disclose providing a beam recovery failure indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process fails; and in response to the beam recovery failure indication, establishing a connection to a preconfigured macro cell. 
Nonetheless, Koskela further teaches and suggests providing a beam recovery failure indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process fails; and in response to the beam recovery failure indication, establishing a connection to a preconfigured macro cell ([0213]; [0214]; teaches if a contention-free RACH recovery process fails, then a contention-based is recovery process is performed).

Regarding claim 11, Pan, as modified by Koskela and Da Silva, further teaches and suggests providing a beam recovery success indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process succeeds; and in response to the beam recovery success indication, terminating a radio link failure (RLF) recovery process ([0226]; [0227]; [0230]; [0231]; terminating beam-centric RLF recovery process). 

Regarding claim 12, Pan, as modified by Koskela and Da Silva, further teaches and suggests providing a beam recovery failure indication when the beam recovery ([0226]; [0227]; [0230]; [0231]; beam-centric RLF recovery process timer). 

Regarding claim 13, Pan, as modified by Koskela and Da Silva, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises: starting a timer; determining whether a candidate beam having a quality above a threshold is available; and when no candidate beam having a quality above the threshold is available, continually searching for a candidate beam having a quality above the threshold until the timer expires. 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises: starting a timer; determining whether a candidate beam having a quality above a threshold is available; and when no candidate beam having a quality above the threshold is available, continually searching for a candidate beam having a quality above the threshold until the timer expires ([0142]; [0143]; [0144]; [0145]; teaches performing contention-free and contention-based recovery).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (hereinafter Pan) (U.S. Patent Application Publication # 2020/0059398 A1) in view of Koskela et al. (hereinafter Koskela) (U.S. Patent Application Publication # 2019/0387441 A1) and Da Silva (U.S. Patent Application Publication # 2020/0084089 A1), and further in view of Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/0353510 A1).
Regarding claim 10, Pan, as modified by Koskela and Da Silva, discloses the claimed invention, but may not expressly disclose performing a macro-cell-assisted beam recovery process before or after performing the beam recovery process that includes at least one of a contention-free beam recovery process or a contention-based beam recovery process. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests performing a macro-cell-assisted beam recovery process before or after performing the beam recovery process that includes at least one of a contention-free beam recovery process or a contention-based beam recovery process (abstract; [0008]; [0058]; teaches macro-assisted beam switching).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate macro-assisted beam switching as taught by Zhang with the method for beam failure recovery and described WTRU as disclosed by Pan, as modified by Koskela and Da Silva, for the purpose of providing improving the handing of disconnection for the mmW network, as suggested by Zhang.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-14, and 16-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 17, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477